
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3202
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  ensure that deceased veterans with no known next of kin can receive a dignified
		  burial, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Dignified Burial and Other Veterans'
			 Benefits Improvement Act of 2012.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Scoring of budgetary effects.
					TITLE I—Cemetery matters
					Sec. 101. Furnishing caskets and urns for deceased veterans
				with no known next of kin.
					Sec. 102. Veterans
				freedom of conscience protection.
					Sec. 103. Improved
				communication between Department of Veterans Affairs and medical examiners and
				funeral directors.
					Sec. 104.
				Identification and burial of unclaimed or abandoned human remains.
					Sec. 105. Exclusion
				of persons convicted of committing certain sex offenses from interment or
				memorialization in national cemeteries, Arlington National Cemetery, and
				certain State veterans’ cemeteries and from receiving certain funeral
				honors.
					Sec. 106. Restoration, operation, and maintenance of Clark
				Veterans Cemetery by American Battle Monuments Commission.
					Sec. 107. Report on compliance of Department of Veterans
				Affairs with industry standards for caskets and urns.
					TITLE II—Health care
					Sec. 201. Establishment of open burn pit registry.
					Sec. 202. Transportation of beneficiaries to and from
				facilities of Department of Veterans Affairs.
					Sec. 203. Extension of reduced pension for certain veterans
				covered by medicaid plans for services furnished by nursing
				facilities.
					Sec. 204. Extension of report requirement for Special Committee
				on Post-Traumatic-Stress Disorder.
					TITLE III—Other matters
					Sec. 301. Off-base
				transition training for veterans and their spouses.
					Sec. 302. Requirement that judges on United States Court of
				Appeals for Veterans Claims reside within 50 miles of District of
				Columbia.
					Sec. 303. Designation
				of Trinka Davis Veterans Village.
					Sec. 304. Designation
				of William Bill Kling Department of Veterans Affairs Outpatient
				Clinic.
					Sec. 305. Designation
				of Mann-Grandstaff Department of Veterans Affairs Medical Center.
					Sec. 306. Designation of David F. Winder Department of Veterans
				Affairs Community Based Outpatient Clinic.
				
			2.Scoring of budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		ICemetery matters
			101.Furnishing caskets and urns for deceased
			 veterans with no known next of kin
				(a)In generalSection 2306 of title 38, United States
			 Code, is amended—
					(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively;
					(2)by inserting after subsection (e) the
			 following new subsection (f):
						
							(f)The Secretary may furnish a casket or urn,
				of such quality as the Secretary considers appropriate for a dignified burial,
				for burial in a national cemetery of a deceased veteran in any case in which
				the Secretary—
								(1)is unable to identify the veteran's next of
				kin, if any; and
								(2)determines that sufficient resources for
				the furnishing of a casket or urn for the burial of the veteran in a national
				cemetery are not otherwise available.
								;
				and
					(3)in subsection (h), as redesignated by
			 paragraph (1), by adding at the end the following new paragraph:
						
							(4)A
				casket or urn may not be furnished under subsection (f) for burial of a person
				described in section 2411(b) of this
				title.
							.
					(b)Effective
			 dateSubsections (f) and
			 (h)(4) of section 2306 of title 38, United States Code, as added by subsection
			 (a), shall take effect on the date that is one year after the date of the
			 enactment of this Act and shall apply with respect to deaths occurring on or
			 after the date that is one year after the date of the enactment of this
			 Act.
				102.Veterans freedom of conscience
			 protection
				(a)In generalSection 2404 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(h)(1)With respect to the interment or funeral,
				memorial service, or ceremony of a deceased veteran at a national cemetery, the
				Secretary shall ensure that—
								(A)the expressed wishes of the next of kin or
				other agent of the deceased veteran are respected and given appropriate
				deference when evaluating whether the proposed interment or funeral, memorial
				service, or ceremony affects the safety and security of the national cemetery
				and visitors to the cemetery;
								(B)to the extent possible, all appropriate
				public areas of the cemetery, including committal shelters, chapels, and
				benches, may be used by the family of the deceased veteran for contemplation,
				prayer, mourning, or reflection; and
								(C)during such interment or funeral, memorial
				service, or ceremony, the family of the deceased veteran may display any
				religious or other symbols chosen by the family.
								(2)Subject to regulations prescribed by the
				Secretary under paragraph (4), including such regulations ensuring the security
				of a national cemetery, the Secretary shall, to the maximum extent practicable,
				provide to any military or volunteer veterans honor guard, including such
				guards belonging to a veterans service organization or other nongovernmental
				group that provides services to veterans, access to public areas of a national
				cemetery if such access is requested by the next of kin or other agent of a
				deceased veteran whose interment or funeral, memorial service, or ceremony is
				being held in such cemetery.
							(3)With respect to the interment or funeral,
				memorial service, or ceremony of a deceased veteran at a national cemetery, the
				Secretary shall notify the next of kin or other agent of the deceased veteran
				of funeral honors available to the deceased veteran, including such honors
				provided by any military or volunteer veterans honor guard described in
				paragraph (2).
							(4)The Secretary shall prescribe regulations
				to carry out this
				subsection.
							.
				(b)Interim implementationThe Secretary may carry out paragraphs (1)
			 through (3) of section 2404(h) of such title, as added by subsection (a),
			 before the Secretary prescribes regulations pursuant to paragraph (4) of such
			 section, as so added.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the implementation of
			 section 2404(h) of such title, as added by subsection (a). Such report shall
			 include a certification of whether the Secretary is in compliance with all of
			 the provisions of such section.
				103.Improved communication between Department
			 of Veterans Affairs and medical examiners and funeral directors
				(a)In generalChapter 24 of title 38, United States Code,
			 is amended by adding at the end the following new section:
					
						2414.Communication between Department of
				Veterans Affairs and medical examiners and funeral directors
							(a)Required informationWith respect to each deceased veteran
				described in subsection (b) who is transported to a national cemetery for
				burial, the Secretary shall ensure that the local medical examiner, funeral
				director, county service group, or other entity responsible for the body of the
				deceased veteran before such transportation submits to the Secretary the
				following information:
								(1)Whether the deceased veteran was
				cremated.
								(2)The steps taken to ensure that the deceased
				veteran has no next of kin.
								(b)Deceased veteran describedA deceased veteran described in this
				subsection is a deceased veteran—
								(1)with respect to whom the Secretary
				determines that there is no next of kin or other person claiming the body of
				the deceased veteran; and
								(2)who does not have sufficient resources for
				the furnishing of a casket or urn for the burial of the deceased veteran in a
				national cemetery, as determined by the
				Secretary.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 2413
			 the following new item:
					
						
							2414. Communication between
				Department of Veterans Affairs and medical examiners and funeral
				directors.
						
						.
				(c)Effective
			 dateSection 2414 of title
			 38, United States Code, as added by subsection (a), shall take effect on the
			 date of the enactment of this Act and shall apply with respect to deaths
			 occurring on or after the date that is 180 days after the date of the enactment
			 of this Act.
				104.Identification and burial of unclaimed or
			 abandoned human remains
				(a)Identification of unclaimed or abandoned
			 human remainsThe Secretary
			 of Veterans Affairs shall cooperate with veterans service organizations to
			 assist entities in possession of unclaimed or abandoned human remains in
			 determining if any such remains are the remains of veterans or other
			 individuals eligible for burial in a national cemetery under the jurisdiction
			 of the Secretary.
				(b)Burial of unclaimed or abandoned human
			 remains
					(1)Funeral expensesSection 2302(a)(2) of title 38, United
			 States Code, is amended by striking who was a veteran of any war or was
			 discharged or released from the active military, naval, or air service for a
			 disability incurred or aggravated in line of duty, whose body is held by a
			 State (or a political subdivision of a State), and.
					(2)Transportation costsSection 2308 of such title is
			 amended—
						(A)by striking Where a veteran
			 and all that follows through compensation, the and inserting
			 (a) In
			 general.—The;
						(B)in subsection (a), as designated by
			 subparagraph (A), by inserting described in subsection (b) after
			 of the deceased veteran; and
						(C)by adding at the end the following new
			 subsection:
							
								(b)Deceased veteran describedA deceased veteran described in this
				subsection is any of the following veterans:
									(1)A veteran who dies as the result of a
				service-connected disability.
									(2)A veteran who dies while in receipt of
				disability compensation (or who but for the receipt of retirement pay or
				pension under this title, would have been entitled to compensation).
									(3)A veteran whom the Secretary determines is
				eligible for funeral expenses under section 2302 of this title by virtue of the
				Secretary determining that the veteran has no next of kin or other person
				claiming the body of such veteran pursuant to subsection (a)(2)(A) of such
				section.
									.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date that is one year after the date
			 of the enactment of this Act and shall apply with respect to burials and
			 funerals occurring on or after the date that is one year after the date of the
			 enactment of this Act.
					105.Exclusion of persons convicted of
			 committing certain sex offenses from interment or memorialization in national
			 cemeteries, Arlington National Cemetery, and certain State veterans’ cemeteries
			 and from receiving certain funeral honors
				(a)Prohibition AgainstSection 2411(b) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(4)A person—
							(A)who has been convicted of a Federal or
				State crime causing the person to be a tier III sex offender for purposes of
				the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et
				seq.);
							(B)who, for such crime, is sentenced to a
				minimum of life imprisonment; and
							(C)whose conviction is final (other than a
				person whose sentence was commuted by the President or Governor of a State, as
				the case may
				be).
							.
				(b)Conforming amendmentsSection 2411(a)(2) of such title is
			 amended—
					(1)by striking or (b)(2) each
			 place it appears and inserting , (b)(2), or (b)(4); and
					(2)by striking capital each
			 place it appears.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply with respect to interments and memorializations that
			 occur on or after the date of the enactment of this Act.
				106.Restoration, operation, and maintenance of
			 Clark Veterans Cemetery by American Battle Monuments Commission
				(a)In generalAfter an agreement is made between the
			 Government of the Republic of the Philippines and the United States Government,
			 Clark Veterans Cemetery in the Republic of the Philippines shall be treated,
			 for purposes of section 2104 of title 36, United States Code, as a cemetery for
			 which it was decided under such section that the cemetery will become a
			 permanent cemetery and the American Battle Monuments Commission shall restore,
			 operate, and maintain Clark Veterans Cemetery (to the degree the Commission
			 considers appropriate) under such section in cooperation with the Government of
			 the Republic of the Philippines.
				(b)Limitation on future burialsBurials at the cemetery described in
			 subsection (a) after the date of the agreement described in such subsection
			 shall be limited to eligible veterans, as determined by the Commission, whose
			 burial does not incur any cost to the Commission.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Commission—
					(1)$5,000,000 for site preparation, design,
			 planning, construction, and associated administrative costs for the restoration
			 of the cemetery described in subsection (a); and
					(2)amounts necessary to operate and maintain
			 the cemetery described in subsection (a).
					107.Report on compliance of Department of
			 Veterans Affairs with industry standards for caskets and urns
				(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the compliance of the
			 Department of Veterans Affairs with industry standards for caskets and
			 urns.
				(b)ElementsThe report required by subsection (a) shall
			 include the following:
					(1)A description of industry standards for
			 caskets and urns.
					(2)An assessment of compliance with such
			 standards at national cemeteries administered by the Department with respect to
			 caskets and urns used for the interment of those eligible for burial at such
			 cemeteries.
					IIHealth care
			201.Establishment of open burn pit
			 registry
				(a)Establishment of registry
					(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall—
						(A)establish and maintain an open burn pit
			 registry for eligible individuals who may have been exposed to toxic airborne
			 chemicals and fumes caused by open burn pits;
						(B)include any information in such registry
			 that the Secretary of Veterans Affairs determines necessary to ascertain and
			 monitor the health effects of the exposure of members of the Armed Forces to
			 toxic airborne chemicals and fumes caused by open burn pits;
						(C)develop a public information campaign to
			 inform eligible individuals about the open burn pit registry, including how to
			 register and the benefits of registering; and
						(D)periodically notify eligible individuals of
			 significant developments in the study and treatment of conditions associated
			 with exposure to toxic airborne chemicals and fumes caused by open burn
			 pits.
						(2)CoordinationThe Secretary of Veterans Affairs shall
			 coordinate with the Secretary of Defense in carrying out paragraph (1).
					(b)Report to Congress
					(1)Reports by independent scientific
			 organizationThe Secretary of
			 Veterans Affairs shall enter into an agreement with an independent scientific
			 organization to prepare reports as follows:
						(A)Not later than two years after the date on
			 which the registry under subsection (a) is established, an initial report
			 containing the following:
							(i)An assessment of the effectiveness of
			 actions taken by the Secretaries to collect and maintain information on the
			 health effects of exposure to toxic airborne chemicals and fumes caused by open
			 burn pits.
							(ii)Recommendations to improve the collection
			 and maintenance of such information.
							(iii)Using established and previously published
			 epidemiological studies, recommendations regarding the most effective and
			 prudent means of addressing the medical needs of eligible individuals with
			 respect to conditions that are likely to result from exposure to open burn
			 pits.
							(B)Not later than five years after completing
			 the initial report described in subparagraph (A), a follow-up report containing
			 the following:
							(i)An update to the initial report described
			 in subparagraph (A).
							(ii)An assessment of whether and to what degree
			 the content of the registry established under subsection (a) is current and
			 scientifically up-to-date.
							(2)Submittal to Congress
						(A)Initial
			 reportNot later than two
			 years after the date on which the registry under subsection (a) is established,
			 the Secretary of Veterans Affairs shall submit to Congress the initial report
			 prepared under paragraph (1)(A).
						(B)Follow-up reportNot later than five years after submitting
			 the report under subparagraph (A), the Secretary of Veterans Affairs shall
			 submit to Congress the follow-up report prepared under paragraph (1)(B).
						(c)DefinitionsIn this section:
					(1)Eligible individualThe term eligible individual
			 means any individual who, on or after September 11, 2001—
						(A)was deployed in support of a contingency
			 operation while serving in the Armed Forces; and
						(B)during such deployment, was based or
			 stationed at a location where an open burn pit was used.
						(2)Open burn pitThe term open burn pit means
			 an area of land located in Afghanistan or Iraq that—
						(A)is designated by the Secretary of Defense
			 to be used for disposing solid waste by burning in the outdoor air; and
						(B)does not contain a commercially
			 manufactured incinerator or other equipment specifically designed and
			 manufactured for the burning of solid waste.
						202.Transportation of beneficiaries to and from
			 facilities of Department of Veterans Affairs
				(a)In generalChapter 1 of title 38, United States Code,
			 is amended by inserting after section 111 the following new section:
					
						111A.Transportation of individuals to and from
				Department facilities
							(a)Transportation by Secretary(1)The Secretary may transport any person to
				or from a Department facility or other place in connection with vocational
				rehabilitation, counseling required by the Secretary pursuant to chapter 34 or
				35 of this title, or for the purpose of examination, treatment, or care.
								(2)The authority granted by paragraph (1)
				shall expire on the date that is one year after the date of the enactment of
				this
				section.
								.
				(b)Conforming amendmentSubsection (h) of section 111 of such title
			 is—
					(1)transferred to section 111A of such title,
			 as added by subsection (a);
					(2)redesignated as subsection (b);
					(3)inserted after subsection (a) of such
			 section; and
					(4)amended by inserting Transportation by
			 third-parties.— before The
			 Secretary.
					(c)Clerical amendmentThe table of sections at the beginning of
			 chapter 1 of such title is amended by inserting after the item relating to
			 section 111 the following new item:
					
						
							111A. Transportation of
				individuals to and from Department
				facilities.
						
						.
				203.Extension of reduced pension for certain
			 veterans covered by medicaid plans for services furnished by nursing
			 facilitiesSection 5503(d)(7)
			 of title 38, United States Code, is amended by striking September 30,
			 2016 and inserting November 30, 2016.
			204.Extension of report requirement for Special
			 Committee on Post-Traumatic-Stress DisorderSection 110(e)(2) of the Veterans' Health
			 Care Act of 1984 (Public Law 98–528; 38 U.S.C. 1712A note) is amended by
			 striking through 2012 and inserting through
			 2016.
			IIIOther matters
			301.Off-base transition training for veterans
			 and their spouses
				(a)Provision of off-base transition
			 trainingDuring the two-year
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Labor shall provide the Transition Assistance Program under section 1144 of
			 title 10, United States Code, to eligible individuals at locations other than
			 military installations to assess the feasibility and advisability of providing
			 such program to eligible individuals at locations other than military
			 installations.
				(b)Eligible individualsFor purposes of this section, an eligible
			 individual is a veteran or the spouse of a veteran.
				(c)Locations
					(1)Number of StatesThe Secretary shall carry out the training
			 under subsection (a) in not less than three and not more than five States
			 selected by the Secretary for purposes of this section.
					(2)Selection of States with high
			 unemploymentOf the States
			 selected by the Secretary under paragraph (1), at least two shall be States
			 with high rates of unemployment among veterans.
					(3)Number of locations in each
			 StateThe Secretary shall
			 provide training under subsection (a) to eligible individuals at a sufficient
			 number of locations within each State selected under this subsection to meet
			 the needs of eligible individuals in such State.
					(4)Selection of locationsThe Secretary shall select locations for
			 the provision of training under subsection (a) to facilitate access by
			 participants and may not select any location on a military installation other
			 than a National Guard or reserve facility that is not located on an active duty
			 military installation.
					(d)Inclusion of information about veterans
			 benefitsThe Secretary shall
			 ensure that the training provided under subsection (a) generally follows the
			 content of the Transition Assistance Program under section 1144 of title 10,
			 United States Code.
				(e)Annual reportNot later than March 1 of any year during
			 which the Secretary provides training under subsection (a), the Secretary shall
			 submit to Congress a report on the provision of such training.
				(f)Comptroller General reportNot later than 180 days after the
			 termination of the one-year period described in subsection (a), the Comptroller
			 General of the United States shall submit to Congress a report on the training
			 provided under such subsection. The report shall include the evaluation of the
			 Comptroller General regarding the feasibility and advisability of carrying out
			 off-base transition training at locations nationwide.
				302.Requirement that judges on United States
			 Court of Appeals for Veterans Claims reside within 50 miles of District of
			 Columbia
				(a)Residency requirement
					(1)In generalSection 7255 is amended to read as
			 follows:
						
							7255.Offices, duty stations, and
				residences
								(a)Principal officeThe principal office of the Court of
				Appeals for Veterans Claims shall be in the Washington, D.C., metropolitan
				area, but the Court may sit at any place within the United States.
								(b)Official duty stations(1)Except as provided in paragraph (2), the
				official duty station of each judge while in active service shall be the
				principal office of the Court of Appeals for Veterans Claims.
									(2)The place where a recall-eligible retired
				judge maintains the actual abode in which such judge customarily lives shall be
				considered the recall-eligible retired judge's official duty station.
									(c)Residences(1)Except as provided in paragraph (2), after
				appointment and while in active service, each judge of the Court of Appeals for
				Veterans Claims shall reside within 50 miles of the Washington, D.C.,
				metropolitan area.
									(2)Paragraph (1) shall not apply to
				recall-eligible retired judges of the Court of Appeals for Veterans
				Claims.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 72 is amended by striking the item relating to section 7255 and
			 inserting the following new item:
						
							
								7255. Offices, duty stations,
				and
				residences.
							
							.
					(b)RemovalSection 7253(f)(1) is amended by striking
			 or engaging in the practice of law and inserting engaging
			 in the practice of law, or violating section 7255(c) of this
			 title.
				(c)Effective date
					(1)In generalSubsection (c) of section 7255, as added by
			 subsection (a), and the amendment made by subsection (b) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
					(2)ApplicabilityThe amendment made by subsection (b) shall
			 apply with respect to judges confirmed on or after January 1, 2012.
					303.Designation of Trinka Davis Veterans
			 Village
				(a)DesignationThe facility of the Department of Veterans
			 Affairs located at 180 Martin Drive in Carrollton, Georgia, shall after the
			 date of the enactment of this Act be known and designated as the Trinka
			 Davis Veterans Village.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Trinka
			 Davis Veterans Village.
				304.Designation of William Bill
			 Kling Department of Veterans Affairs Outpatient Clinic
				(a)DesignationThe facility of the Department of Veterans
			 Affairs located at 9800 West Commercial Boulevard in Sunrise, Florida, shall
			 after the date of the enactment of this Act be known and designated as the
			 William Bill Kling Department of Veterans Affairs
			 Outpatient Clinic.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the William
			 Bill Kling Department of Veterans Affairs Outpatient
			 Clinic.
				305.Designation of Mann-Grandstaff Department
			 of Veterans Affairs Medical Center
				(a)DesignationThe Department of Veterans Affairs medical
			 center in Spokane, Washington, shall after the date of the enactment of this
			 Act be known and designated as the Mann-Grandstaff Department of
			 Veterans Affairs Medical Center.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs medical center referred to in subsection (a) shall be deemed
			 to be a reference to the Mann-Grandstaff Department of Veterans Affairs
			 Medical Center.
				306.Designation of David F. Winder Department
			 of Veterans Affairs Community Based Outpatient Clinic
				(a)DesignationThe Department of Veterans Affairs
			 community based outpatient clinic located in Mansfield, Ohio, shall after the
			 date of the enactment of this Act be known and designated as the David
			 F. Winder Department of Veterans Affairs Community Based Outpatient
			 Clinic.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs community based outpatient clinic referred to in subsection
			 (a) shall be deemed to be a reference to the David F. Winder Department
			 of Veterans Affairs Community Based Outpatient Clinic.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
